DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 8/8/2022 is acknowledged.
Applicant amended claim 1; and cancelled claims 5-7 and 16-20.
Applicant added claims 21-28.

Allowable Subject Matter
Claims 1-4, 8-15, and 21-28 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Ching et al. (US 2019/0067446), discloses a first transistor (transistor with second 106 from the left corner of Fig. 1B); a second transistor (transistor with third 106 from the left corner of Fig. 1B); a third transistor (transistor with fourth 106 from the left corner of 118B in Fig. 1B); and a fourth transistor (transistor with fifth 106 from the left corner of 118B in Fig. 1B) but fails to disclose the first and second transistors are configured for operation under a first gate voltage, and the third and fourth transistors are configured for operation under a second gate voltage, and wherein the second gate voltage is greater than the first gate voltage. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the first and second transistors are configured for operation under a first gate voltage, and the third and fourth transistors are configured for operation under a second gate voltage, and wherein the second gate voltage is greater than the first gate voltage in combination with other elements of claim 1.
In addition, claim 8 would be allowable because a closest prior art, Ching et al. (US 2019/0067446), discloses a first plurality of transistors (transistors with second and third 106 from the left corner of Fig. 1B); and a second plurality of transistors (transistors with fourth and fifth 106 from the left corner of Fig. 1B) but fails to disclose the first plurality of transistors configured to operate under a lower gate voltage than the second plurality of transistors. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the first plurality of transistors configured to operate under a lower gate voltage than the second plurality of transistors in combination with other elements of claim 8.

A closest prior art, Ching et al. (US 2019/0067446), discloses a semiconductor device, comprising: a substrate 102 (Fig. 1B, paragraph 0019) including a first area (region on the left-hand side of 118B in Fig. 1B) and a second area (region on the right-hand side of 118B in Fig. 1B), wherein a first density of transistors (see Fig. 1B, wherein the region on the left-hand side of 118B has more 106 than the region on the right-hand side of 118B) formed in the first area is greater than a second density of transistors formed in the second area; wherein the semiconductor device in the first area (region on the left-hand side of 118B in Fig. 1B) comprises: a first semiconductor fin (second 106 from the left corner of Fig. 1A, paragraph 0019) and a second semiconductor fin (third 106 from the left corner of Fig. 1A, paragraph 0019), both the first (second 106 from the left corner of Fig. 1A) and second semiconductor fins (third 106 from the left corner of Fig. 1A) extending along a first direction (“Y” direction in Fig. 1A); a first dielectric fin 118A (Fig. 1A, paragraph 0024) that extends along the first direction (“Y” direction in Fig. 1A) and is disposed between the first (second 106 from the left corner of Fig. 1A) and second semiconductor fins (third 106 from the left corner of Fig. 1A), wherein the first dielectric fin 118A (Fig. 1A) has sidewalls separated by a first distance (distance between sidewalls of 118A in X direction of Fig. 1A) and along a second direction (“X” direction in Fig. 1A) perpendicular to the first direction (“Y” direction in Fig. 1A); and a first gate isolation structure (first 148 from the left corner of Figs. 1A and 1B, paragraph 0024) vertically disposed above the first dielectric fin 118A (Figs. 1A and 1B), wherein the first gate isolation structure (first 148 from the left corner of Figs. 1A and 1B) has sidewalls separated by a second distance (distance in X direction between sidewalls of first 148 from the left corner of Fig. 1A) along the second direction (“X” direction in Fig. 1A); and wherein the semiconductor device in the second area (region on the right-hand side of 118B in Fig. 1B) comprises: a third semiconductor fin (fourth 106 from the left corner of Fig. 1A, paragraph 0019) and a fourth semiconductor fin (fifth 106 from the left corner of Fig. 1A, paragraph 0019), both the third and fourth semiconductor fins extending along the first direction (“Y” direction in Fig. 1A); a second dielectric fin 118C (Fig. 1A, paragraph 0024) that extends along the first direction (“Y” direction in Fig. 1A) and is disposed between the third (fourth 106 from the left corner of Fig. 1A) and fourth fins (fifth 106 from the left corner of Fig. 1A), wherein the second dielectric fin 118C (Fig. 1A) has sidewalls separated by a third distance along the second direction (“X” direction in Fig. 1A); a second gate isolation structure (third 148 from the left corner of Figs. 1A and 1B, paragraph 0024) vertically disposed above the second dielectric fin 118C (Figs. 1A and 1B), wherein the second gate isolation structure (third 148 from the left corner of Figs. 1A and 1B) has sidewalls separated by a fourth distance along the second direction (“X” direction in Fig. 1A), and wherein the fourth distance (see Fig. 1B, wherein the distance in X direction between the sidewalls of third 148 from the left corner of Fig. 1B is less than the distance in X direction between the sidewalls of 118C) is less than the third distance; wherein the first semiconductor fin (second 106 from the left corner of Fig. 1B) and the second semiconductor fin (third 106 from the left corner of Fig. 1B) are configured as respective active channels (154 of second 106 and third 106 from the left corner of Fig. 1B, paragraph 0022) of a first transistor and a second transistor in the first area (region on the left-hand side of 118B in Fig. 1B) and the first dielectric fin 118A (Fig. 1B) is configured as a dummy channel (see paragraph 0041, wherein 118A includes dielectric material layers) in the first area (region on the left-hand side of 118B in Fig. 1B); and wherein the third semiconductor fin (fourth 106 from the left corner of Fig. 1B) and the fourth semiconductor fin (fifth 106 from the left corner of Fig. 1B) are configured as respective active channels (154 of fourth 106 and fifth 106 from the left corner of Fig. 1B, paragraph 0022) of a third transistor and a fourth transistor in the second area and the second dielectric fin 118C (Fig. 1B) is configured as a dummy channel (see paragraph 0041, wherein 118C includes dielectric material layers) in the second area (region on the right-hand side of 118B in Fig. 1B) but fails to teach the first distance is equal to the second distance; and the first and second transistors are configured for operation under a first gate voltage, and the third and fourth transistors are configured for operation under a second gate voltage, and wherein the second gate voltage is greater than the first gate voltage as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-4, 21, 25, and 26 depend on claim 1.
In addition, a closest prior art, Ching et al. (US 2019/0067446), discloses a semiconductor device, comprising: a first plurality of transistors (transistors with second and third 106 from the left corner of Fig. 1B); and a second plurality of transistors (transistors with fourth and fifth 106 from the left corner of Fig. 1B); wherein the first plurality of transistors (transistors with second and third 106 from the left corner of Fig. 1B) comprise a first transistor (transistor with second 106 from the left corner of Fig. 1B) having a first active gate structure (first 146 from the left corner of Fig. 1B, paragraph 0022) and a second transistor (transistor with third 106 from the left corner of Fig. 1B) having a second active gate structure (second 146 from the left corner of Fig. 1B, paragraph 0022); wherein the first (first 146 from the left corner of Fig. 1B) and second active gate structures (second 146 from the left corner of Fig. 1B) are separated from each other by a first dielectric fin 118A (Figs. 1A and 1B, paragraph 0024) and a first gate isolation structure (first 148 from the left corner of Figs. 1A and 1B, paragraph 0024) along a first direction (“Y” direction in Fig. 1A), the first dielectric-30-4813-0737-5049.1Attorney Docket No. P20202121US00 /Law Firm No. 123329-1102fin 118A (Figs. 1A and 1B) having a first width along the first direction (“Y” direction in Fig. 1A), the first gate isolation structure (first 148 from the left corner of Figs. 1A and 1B) having a second width along the first direction (“Y” direction in Fig. 1A); wherein the second plurality of transistors (transistors with fourth and fifth 106 from the left corner of Fig. 1B) comprise a third transistor (transistor with fourth 106 from the left corner of 118B in Fig. 1B) having a third active gate structure (third 146 from the left corner of Fig. 1B, paragraph 0022) and a fourth transistor (transistor with fifth 106 from the left corner of 118B in Fig. 1B) having a fourth active gate structure (fourth 146 from the left corner of Fig. 1B, paragraph 0022); and wherein the third (third 146 from the left corner of Fig. 1B) and fourth active gate structures (fourth 146 from the left corner of Fig. 1B) are separated from each other by a second dielectric fin (element number not shown in Fig. 1B but see 122 in Fig. 7C, paragraph 0024) and a second gate isolation structure (third 148 from the left corner of Figs. 1A and 1B, paragraph 0024) along the first direction (“Y” direction in Fig. 1A), the second dielectric fin (element number not shown in Figs. 1A and 1B but see 122 in Fig. 7C) having a third width along the first direction (“Y” direction in Fig. 1A), the second gate isolation structure (third 148 from the left corner of Figs. 1A and 1B, paragraph 0024) having a fourth width along the first direction (“Y” direction in Fig. 1A), the third width (see Fig. 1B, wherein the distance in X direction between the sidewalls of third 148 from the left corner of Fig. 1B is greater than the distance in X direction between the sidewalls of 122 (see Fig. 7C)) being greater than the fourth width but fails to teach the first plurality of transistors configured to operate under a lower gate voltage than the second plurality of transistors; wherein the first width being equal to the second width as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-15 depend on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813